               Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 1 of 19




 1   DAVrD L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLTE HOFFMAN (CABN 210020)
 1
 J   Chiel Criminal Division
 4   KAREN BEAUSEY (CABN 1ss2s8)
     Assistant United States Attorney
 5
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, Califomia 9 4102-3 49 5
             Telephone: (415) 436-7200
 7           FAX: (41s) 436-7234
             Email : karen.beausey@usdoj. gov
 8
     Attorneys for United States of America
 9
                                 IN THE LINITED STATES DISTRICT COURT
10
                              FOR THE DISTzuCT OF NORTHERN CALIFORNIA
11
                                          SAN FRANCISCO DIVISION
12

l3   UNITED STATES OF AMERICA,                        )   CASE NO. CR 19.0676 CRB
                                                      )
t4           Plaintiff,                               )   RECORDED NOTICE OF LIS PENDENS AS TO
                                                      )    REAL PROPERTY AND IMPROVEMENTS
15                                                    )     LOCATED AT 1405 FARMVIEW COURT,
                                                      )       LATROBE, PENNSYLYANIA, 15650,
16   ANTHONY FRANCIS FAULK,                           )   WESTMORELAND COUNTY (APN: 6l -08-15-0-
                                                      )                    0r8)
17           Defendant.                               )
                                                      )
18

t9           The United States hereby submits the attached Recorded Notice of Lis Pendens as to Real

20   Property and Improvements located at 1405 Farmview Court, Latrobe, Pennsylvania, 15650,

2l   Westmoreland County. Assessor's Parcel Number (APN):      6I   -08- 1 5-0-0 1 8.

22                                                              Respectfully submitted,

Z3                                                              DA          L. ANDERSON
                                                                U         States   A
24

25
     Dated   tLfu'f n
                                                                                   USEY
26                                                                     stant United States

27

28

     RECORDED NOTICE OF LIS PENDENS
     CV 19-0676 CRB
              Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 2 of 19




 I                                        CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that she is an employee of the Office of the United States
 J   Attorney for the Northern District of California and is a person of such age and discretion to be
 4   competent to serve papers. The undersigned further certifies that she caused a copy of    :


 5              o     Recorded Notice of Lis Pendens as to Real Property and Improvements located at 1405
                      Farmview Court, Latrobe, Pennsylvania, 15650, Westmoreland County. Assessor's
 6
                      Parcel Number (APN): 61 -08-1 5-0-01 8
 7
     to be served this date via United States first class mail delivery upon the person(s) below at the place(s)
 8
     and address(es) which is the last known address(es):
 9

      PNC Bank, National Association
10
      ZZ2Delaware Avenue
11    Wilmington, DE 19801
      (LETNHOLDER)
12

13          I declare under penalty of perjury under the laws of the United States of America that the
t4   foregoing is true and correct to the best of my knowledge.
15          Executed this 18th day of December, 2019, at San Francisco, California.

t6

1l
18

19                                                          BRENDA
                                                            FSA Paralegal III/Asset Forfeiture Unit
20

2t
22

23

24

25

26

27

28

     RECORDED NOTICE OF LIS PENDENS
     CV I9-0676 CRB
              Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 3 of 19


                                                                                                                       201912180039264
                                                                                                          flectronic     Recording                l2ll8n0l9
                                                                                                          Pages: 17          F: $67.00               08:35AM
                                                                                                          Tom Murphy                            T20l9004l2l5
                                                                                                          '\[estmoreland County Recorder


                                                                                                                                    llfl rtir




UPI 61 -11433-00000
IVIAP 61-08-15-0-018




 RI,CORDING REQUESTf, D BY:

 UNI'l EL)   SI   A'l l:S A'I-l ORNEYS OFFICE


 WIIEN RECORDED PI,EASE MAIL TO:

 UNITED STATES ATTORNEYS OFFICII
 450 COI.D[IN GATF, AVENIJE,               BoX 36055
 SAN IJRANCISCO, CN 94I02
 A l lN: ASSE I l''ORf'l'lll'URIi        UNll'
(xxfrMFNf w[ t-oNt    Y   Br:RPrt]RNH) to NAMIi &ADI)RISS At()Vla)

                                                                            (SPACE ABoVE FOR RECORDER'S I]SE)




       NOTICE OF LtS PENDENS AS TO REAL PROPERTY AND IMPROVEMENTS LOCA'I'ED                                                  AI'   I4O5
                       FARMVIIIW COt,RT, LATRoBI, PI;NNSYI.VANIA I 5650

                                                            ('R l9-0676 CRts
                                                 I.]SA V. AN'I'HoNY I-'RANCIS IN ULK
                                                          (DOCUMENT TITLE)




                                                                     sr:pARATt-: PA(iE. P(TRSUAN I
                                                                                                   ',lr) ( 4.   (lov   T. ('oDD l?161.6
            Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 4 of 19




  I   DAVID L. ANDERSON (CABN 149604)
      United States Attomey
 2
      HALLIE HOFFMAN (CABN 210020)
  3   Chief, Criminal Division

 4    KAREN BEAUSEY (CABN 1ss258)
      Assistant United States Attomey
  5
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, California 9 4102-3 49 5
             Telephone: (41 5) 436-6598
 7           FAX: (415) 436-7234
             Email : karen.beausey@usdoj. gov
 8
      Attorneys for United States of America
 9
                                        TINITED STATES DISTRICT COURT
10
                                      NORTHERN DISTRICT OF CALIFORNIA
lt
                                            SAN FRANCISCO DIVISION
12

13    LINITED STATES OF AMERICA,                          )   CASE NO. CR 19-0676 CRB
                                                          )
14           Plaintiff,                                   )   NOTICE OF LIS PENDENS AS TO REAL
                                                          )   PROPERTY AND IMPROVEMENTS LOCATED
l5                                                        )   AT 1405 FARMVIEW COURT, LATROBE,
                                                          )   PENNSYLVANIA 15650
r6    ANTHONY FRANCIS FAULK,                              )
                                                          )
1"1
             Defendant.
18

19           NOTICE IS HEREBY GIVEN that an action has been commenced in the above-entitled Court

20    pursuant to an lndictment, a copy of which is attached hereto as Exhibit A, filed by the United States     of
2l    America on December 70,2019, to secure      a   judicial forfeiture of real property and improvements

22    located at 1405 Farmview Court, Latrobe, Pcnnsylvania 15650, Westmoreland County (APN 6l-08-15-

23    0-018), and further described in Exhibit B, which is attached hereto.

24           In the Indictment, plaintiff alleges that the said real property is subject to forfeiture pursuant to

25    l8 U.S.C.   $   981(aXlXC) and 28 U.S.C. $ 2461(c).

26

27

28    Notice of Lis Pendens
                                                          I
            Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 5 of 19




  1    ll    -" owner orrecord to the said real property is Anthony Faulk.
  2                                                            Respectfully submitted,

  )                                                                     L.
                                                                      States
  4

  5
      ll'--DecembertT'201s
  6                                                                      United States
 ,l

 8

 9

l0
      il
11


12

13

t4
      ll
15

l6
t7

18
      ll
r9

20

2l
      tl
22

23

24

25

26 tl

27

28               LisPendens                        2


      ll,",_of
          Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 6 of 19




 1                                        CERTIFICATE OF SERVICE

 2           The undersigned hereby certifies that she is an employee in the Office of the United States

 )   Attorney for the Northern District of California and is     a person   of such age and discretion to be
 4
     competent to serve papers. The undersigned further certifies that she caused a copy         of
 5
                o   Notice of Lis Pendens as to Real Property and Improvements located at 1405 Farmview
 6                  Court, latrobe, Pennsylvania    1   5650

 7
     to be served this date via United States certified mail and first class mail delivery upon the person(s)
 8
     below at the place(s) and address(es) which is the last known address(es):
 9

10
       Jennifer J. Wirsching, Esq.                             PNC Bank, National Association
11
       1935 Alpha Rd 216                                       2ZZDelaware Avenue
       Glendale, CA 91208                                      Wilmington, DE 19801
12     (COUNSEL FOR FAULK)                                     (LEINHOLDER)

13
            I declare under penalty of perjury under the laws of the United States of America that the
14

15   foregoing is true and correct to the best of my knowledge.

16          Executed this l7m day of December,20l9, at San Francisco, California

17

                                                               BRENDA L
18
                                                               FSA Paralegal
19                                                             Asset Forfeiture Unit

2A

2t

22

23

24

25

26

27

28   Notice of Lis Pendens
                                                         3
           Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 7 of 19




    CALIFORNIA ALT.PURPOSE ACKNOWLEDGTETIT                                                                    crvlL coDE s   1189


      A notary public or other officer comphting this certificate verifies only the identity of the indMdual nfto signed the
      document to which this certificate ls attmhed, and not the tnrthfulness, accuracy, or valldity of that document.


    State of California                                          )

    County   of   San FGnclqco                                   )

    On     December 17,2019                       before me,   Crais Lucket N otarv Public
                     Date                                                Hera lnsort Nama and fitle of the Officer
    personally appeared                 Karen
                                                                        Name(s)        of Signer(s)


who proved to me on the basis of satisfactory evidonce to be the parson(s) whose nams(s) lVare
subscribed to the within instrument and acknowledged to me that he/she/they executed the same ln
his/her/their authorized capacity(ies), and that by hiVherltheir signature(s) on the instrument the person(s),
or the entity upon behalf of which the person(s) acted, executed the instrument.
                                                                     I certify under PENALW OF PERJURY under the laws
                                                                     of the State of California that the foregoing paragraph
                                        ,                            is true and conect.
                                                                     WITNESS my hand and official seal.
                                                                                              /)
                          cRAr6 A.   LUCXtn
                     Notary Publi( . C.litornia                      Slgnature


         @             Srn   Frrncixo
                      Commirrion
                     Comm.    [rpite:
                                        Count-Y
                                     r 2l0t1E9
                                            30. ?0zl
                                                                                              Signatura of Notary Public




                  Place Notary Seal Above
                                                  OPTIONAL
      Though thls section is optional, completing this information can deter altention of the document or
                       fraudulent reattachment of this form to an unintendad document.
D e s cri pt i on of Atta c h e d o o                      j
                                      f"y;np,.q*,,f i ::,ll :i iil] l.l:.,lll ll t1 J,:,i Ti"il :
Title or Type of Document: PA li,)50
                                                        ,,                        J,

                                                                                         Document Date:       t2lt7l20t9
Number of Pages: 15 Signer(s) Olher Than Named Above:
Capaclty(ies) Glalmed by Slgne(s)
Signer's Name: Karen Beausey                                            Signer's Name:        _
!    Corporate Officer       -   Title(s):                              D Corporato Officer
                                                                                        - Title(s):
       - trLimited DGeneral
EPartner                                                                E Partner- ! Limited  D General
dlndividual tr Attorney in Fact                                         tl lndividual tr Attomey in Fact
D Truste.e   D Guardian or Conservator                                  ! Trustee E Guardian or Conservator
f,other: AsqfftaqlUnited                    States Attorney             E   Other:
Signer ls Representing: United States Attorneys                         Signer ls Representing:
    Office - DOI

O2014 National Notary Association . www.NationalNotary.org . 1-800-US NOIARY                          (1-8m-876-6824 ltem #5907
Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 8 of 19




                                    EXHIBIT A
Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 9 of 19




Case 3:l-9-crXQ676-CRB Document                 l-    Filed l2lPle?-., Page 1 of 9



     @niteL              $tsted@istrf ct
                          FOR THE
               NORTHERN DISTRICT OF CALIFORNIA

                   VENUE: SAN FRANCISCO

                                                                                                 CR.B
                     uNrrEDSrArlsoFAMER,.A
                                                                  Cn1 I                      0O ? o


                      ANTHONY FRANCIS FAULK,




                              DEFENDANT(S)



                             INDIGTMENT

               18 U.S.C. $ '1349 - Conspiracy to Commit Wre Fraud;
         18 U.S.C. S 875(d) - lntsrstate Communications with lntent to Extort,
                         18 U.S.C. S 2 - Aiding and Abetling;
       18 U.S.C. S 981(aX1XC) and 28 U.S.C. S 2461(c) - Forfeiture Allegation




         A true




         Filed in open                   ,'la    day of
                         "or,111;s
                           T.            h*-          Z-q    17
                                        u-*                  |^o-ra     k$e*-'
                                                                Clerk
                                                                                           1"'PPANT
                                                                                 N0Btili
 THOITIAS S. HIXSOf{                              $
 UNIIED STATES MAGISTRATE.JI'DGE
                                                                                             I
              Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 10 of 19




                             Case 3:19-crJQ676-CRB Documentf. .-,,..',n
                                                               Filed                                                                          Page 2 of 9


AO 257 (R@. 618)


         DEFENDANT                                                RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
 ev,   D     coiilplArNT         fl    truronraeron            I        rr'totcrurnr                                 Name of Districl coud, and/or Judge./MagislEle Localion

             OFFENSE CHARGED
                                                               E        supeRseorruc                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                 SAN FRANCISCO
 COT NTONE: Conspiracy to
 1343
                                commltWire FEud, l8 Us.C. 5                 tr     Petty

                                                                            D      Minor                       DEFENDANT - U.S
 COUNTTWq       18u.S.C9875(d)-lnter!(ate                                   _ iri<da-
                         Exlort
 Communlcatimi wlth lntent to                                               LJ ;;;,
                                                                                                        )       ANTHONY FRANCIS FAULK                         et rQnNt   v sn(lAln


                                                                                                                              g
                                                                                   relony                                                            CLEFK, U.S. DISTRICT COURT
                                                                            fi                                 DISTRICT COURT NUMBER                NORTH OISMICT OF
PENALTY:       COUNT ONE: 20 yeart ln Priron; Sxo,000 flne or twice the gto$
               gain gr165 3 ye.6 oI tuperylied rcl€ate; Sl00lpsialassetm.nl;
               rstitutlon;ferfcitur.;COUNTTWO: 2yeart in priton; 5250.000 linc
               or twi(e l.he gro3t galn orloir; I ye.,ofrupeNlted relea5P; Sl00
                                                                                                      cR1                                        06 6
               rp€<ial   atta!!ment; rettirutioru forfclruc
                                                                                                                                           DEFENDANT
                                 PROCEEDING                                                                         IS NOTIN CUSTODY
                                                                                                                     Has not bean arrestsd, pending outcome this proceeding.
  Neme of Complaintant Agency, or Person (& TiUe. if any)                                              1   )   E     lf not Oetained give dale any prior
                                                                                                                     summons was served on above charges
                         Federal Eureau     oF   Investtigation
        person is awaiting trial in anolher Federal oI Stale Courl,                                    2)      fl    ts a Fusitive
  Ll
  -     give name of court
                                                                                                       3)      !     ls on Bail or Release from (show Diskict)

        this peEonrproceeding is transfrarred from another district
  !     per (circle one) FRCtp 20, 21, or 40. Show District
                                                                                                                    IS IN CUSTODY
                                                                                                       4)      fl    On this charse

        this is a reprosecution of
        charges previously dismissed                                                                   5)      f]    On anotherconviction
  Ll
  -                                                                       SHOW
                                                                                                                                                           I     Federal   n   Shte
        which were dismiss6d on motion
        oe                                                              DOCKET NO.
                                                                                                       6)
                                                                                                                                                     )
              u.s.ATroRNEY
                                                                                                               f]    Awailing trial on olher charges
        []                             n   DEFENSE
                                                              )                                                      lf answer to (6) is 'Yes", show name of lnstitution

        this prosecution relates lo a                                                                                                             If 'Yes"
  fl    oendins case involving this same                                                                               f]
                                                                                                               Has detainer          Yes
                                                                                                                                                  give date
        defendant                                                       MAGISTRATE
                                                                         CASE NO.
                                                                                                               been fited?
                                                                                                                       3             No      )    filed

        prior proce€dings or appearance(s)
                                                                                                               DATE oF I                   Month./Dayl/ear
                                                                                                               ARREST
        before u.S. Magistrale regarding this
        defendant were recorded under                         )                                                Or... il ArrestiDg Agency & Warranl v€re not

Name and omce of Person
Furnlshlng lnfomation on this form                     David       L.   Anderson
                                                                                                               DATE TRANSFERRED
                                                                                                               TO U.S. CUSTODY               I           MonthlDayf/ear


                                I     U.S. Attomey     E      Othe, U.S- Agency

Name ol Assistant U-S.                                                                                         E     This report amends AO 257 previously submitted
Attorney (if assigned)                           Robert 5. Lea<h
                                                            ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
        E    suMMoNS            fl     No PRocEss'            B WARRANT                     Bail Amount:
        lf Summons, complete following:
                                                                                            '   Where delondant pnviously apprehended oD complainl, no natv sunnons ot
        f] Arraignment D lnitial Appearance                                                 reRnl    needed, slncc Magisl6lc has scheduled amignmenl
        Defendant Address:

        1405 Farmview Court, [alrobe, Penosylvania      I   5650                            Date/Time:                                        Betore Judge:

        Comments:
      Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 11 of 19




                  Case 3:19-crIq676-CRB Document             1   Filed Lzll{}l{"g Page 3 of 9



                                                                                              FII-ED
 I   DAVrD L. ANDERSON (CABN 149604)
     United States Atlonrey                                                                   DEC 10 201s
 2
                                                                                             SUSAN Y, SOOIIG
 3                                                                                       CLEFI( U.S. OISTFiCT COURI
                                                                                        NORTH DISIBICI OF CAi-IFOhIJ:A

 4

 5


 6

 7

 8                                    UNITED STATES DISTRICT COURT

                                    NORTHERN DISl'RICI' OF CALIFORNIA
 9
                                                                                                          CRB
l0                                         SAN FRANCISCO DIVISION

ll   IJNITED STATES OF AMERICA.                         )
                                                        )
                                                            caseNo    cR       19                  06 7 6
t2          Plaintiff,                                  ) VIOLAI'IONS;
                                                        )
r3                                                      ) I 8 U.S.C. S 1349 - Conspiracy to Commit Wire
                                                        ) Fraud; l8 U.S.C. $ 875(d) - Interstate
l4 ANTHONY FRANCIS ITAULK,                              ) Communications with Intent to Extort; l8 U.S.C.
                                                        ) $ 2 - Aiding and Abetting; I 8 U.S.C. $ 981 (a)( i )(C)
t5          Defendant.                                  ) and 28 U.S.C. $ 2a6l(c) - Forleitule Allegation
                                                        )
l6                                                      )   SAN }-RANCISCO VENUE
                                                        )
17

t8                                              INDICTMEI.\T
19   The Grand Jury charges:

20                                             Introductory Al Iesations

2t          At all times relevant lo this Indictrnent, ttnless otherwise specified:

22           l.      AN'I'HONY FRANCIS FAULK resided in Greensburg or Latrobe, Pennsyh,ania. He

23   used and controlled the ernaiI addresses anth96@tutanota.corn, Anthonybitcoin96@gmail.com,

24   afaulkbtc@gmail.com, I'aulk0l72@gmail.com, faulk0l79@gmail.corn, imabtcbaron@gmail.com.

25   Anthonyfaulk I I @gnrail.com, and anthonyfrancisfaulk@gnrail.com. IJe used and controlled a Skype

26   account with the user nanle "kaijual." I{e also went by the alias ''Shade."

27          2.       A Subscriber ldentity Module or Subscriber Identitlcation Module ("SIM card") was            a


28   technology used to identily and authenticate subscribers on mobile phone         devices. ,      (
                                                                                                   ty'
     INDIC'IMENI'
          Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 12 of 19




                        'ase3:1ecA6":".::;::::',Pase40fe
 I   ll                                                                                                                          I


 2                 ,         During the p€riod   t."*                                       and others conspired   and
     ll                                                                                                                          I
                                                                                                                   other
     ll **.0
 3                to engage, and engaged, in a scheme to obtain by fraud and extortion cryptocurencies and
                                                                                                                                 I

 4 ll     *on.,   and propcrty owned and controlled by executives        of cryptocurrency-related companies    and              I


 5   ll"*,o"uo"ncy           investors,                                                                                      I

 6                a         In turtherance of the conspiracy and the scheme and artifice to defraud, FAULK       and
     ll                                                  including:                                                          I
 7 ll others used a variety        of means and methods,
                                                        -ULK                                                                 I


 8                                  Obtaining personal identifying information ofpotential victims (including      victims
     ll                     ".                                                                                               I

 9
     [l
          in tf," Northern District of   California);                                                                        I

10                          t.      Using fraud, deception, and social engineering techniques to   induce
     ll                                                                                                         cards   n    I
l1

t2                                                                                        ;:Hil          :il
l3   ll   $##.:::'#,"::ffi';":.J::;:Hffi:                                                                                    I

t4   ll                     ..      Using the victims' cellphone numbers and deceptive techniques to gain access        to   I


l5                electronic storage, and other accounts of    victims;
     11"rn"t,,                                                                                                               I

t6                          a.      Resetting passwords for email, electronic storage, and other accounts of    victims
     ll                                                                                                                      I
l7   ll so that the conspirators could control the      accounts;                                                            I



l8                                  Using information from the accounts of the victims to access   cryptocurrenc,
     ll                     ".                                                                                               I
t9                     of victims and transfer without authority cryptocurrencies owned by the victims in   the
     llaccounts                                                                                                              I
20                     District of Califomia;   and
     llNorthern                                                                                                              I
2l                          a       Transmitting threats to victims to compromise further their accounts and to imRair
     ll      confidentiality of information the conspirators had obtained, and demanding and requesting          money.
                                                                                                                             I
22
     llthe                                                                                                                   I
23   ll                                                        Overt   Acts                                                  I


24                ,         In turtherance of the conspira.,   * . *"ct    its objects, on or about the dates   listed
     ll                                                                                                                      I
25 ll Uetow, in the Northern         District of California and elsewhere, FAULK and others committed the following          I

26   llo,,"n u",r, among         others:                                                                                     I


27
     ll                     ..      On or about November 18, 2016, aconspirator took control of a cellphone                  I


28                 used by victim J.D., gained access to email and other accounts of J.D., and transferrea

     ll"**r
     llnrorcrveNr                                              ,                                                             I


                                                                                                                             I
               Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 13 of 19




                      .ase 3:19-cr7^1F76-CRB Document                 1   Filed L2l1,el+9 Page 5 of     9
      ll
      il
      il
 I         cryptocurrency owned by J.D. to an address contolled by the conspirators.
      ll                                                                                                                           I
 2 ll                     U.     On or about November 18, 2016, FAULK and other coconspirators called J.D.               for       I


 3 ll*"        o,rro." of extortion.                                                                                               I


                                                     24,2OI7,FAULK and a coconspirator called a cellphone
 4
   ll                 ". On or about January                                                                                       I

 5 **rc provider attempting to take over the cellphone number of victim C.P. in the Northcrn District of
   ff                                                                                                     I
 6 llcalifornia.                                                                                                                   I



 7                    a. On or about January 3I,2O17,FAULK and a coconspirator called victim T.P. in
   ll                                                                                                                          I

 8 ll tf," ruortt
                  "- District of Califomia for the purpose of extortion                                                        I


 9   ll                          On or about February        ll,zOll,FAULK       and other conspirators called a cellphone
                          ".                                                                                                   I

l0                         attempting to take over the cellphone number of victim N.B in the Northern District           of
ll l*;:ider                                                                                                                    I


12                               (18   u.s.c. $ t34e-conspiracyto commit wire            Fraud)
t3
   ll"r*r"*:              Paragraphs   I through   5   of this lndictment are re-alleged and incorporated as if tully   set    I




t4 llr"* r.:..                                                                                                                 I


15 ll      ,              Beginning on or about October 20 I 6 and continuing through on or about May 201 8,            in     I


t6            *"nn.-    District of Califomia and elsewhere, the      defendan,,
     ll*"
l7                                                               FRANCTS     FAULK,                                            I




l8
     lland others, did knowingly conspire to^rHoNY
                                              devise and intend to devise a scheme and artifice to defraud as to
                                                                                                                               I

     ll                                                                                                                        I

t9                   matter and to obtain money and property by means of materially false and          fraudulent
     llr."aA                                                                                                                   I
20         nretenses, representations, and promises, and by omission and concealment of material facts, and, for         the
     ll                                                                                                                        I
2t   ll purpose                                                                                       be
                   of executing such scheme or artifice and attempting to do so, did transmit, and cause to                    I



22 o*.rnrr,"O, by means of wire communication in interstate and foreign commerce, certain writings,
   ll                                                                                                                          I

23 ll rignr, signals, pictures, and sounds, in violation of Title 18, United States Code, Section 1343.                        I



24                in violation of Title 18, United States Code, Section 1349.
   ll         ^,                                                                                                               I

25 ll COUNT fwO:              (18 U.S.C. $ 875(d) - Interstate Communications with Intent to Extort)

26
   ll-l                                I throughTof this'":'"**'arere-a,egedandincorporatedasiftulrvset
                                                                                                                               |




27

28



     ll::              .:-""*-                                                                                                 I
                  Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 14 of 19




                              tase 3:1s-cr-pqp76-cRB Document                 1 Filed LztlPt4e       Page 6 of   e
          ll
    ll
     I    ,.  On or about January 3l,2Ol7,in the Northem                               District of Califomia and elsewhere,   the
    il                                                                                                                                     I
  2 lldefendant,                                                                                                                           I



  3       ll                                                              FRANCT'    FAULK,                                                I
                                                           "-rHoNY
  4            *,rn   ,rr"*     to extort from any person, to wit, victim T.P., any money or other thing of value,       transmitted
          fl                                                                                                                               I
  5            in intersute or foreign corlmerce any communication containing any threat to injure the property              and
    ll                                                                                                                                     I
  6 ll reputation             ofthe     addressee and   ofanother.                                                                         I

  7
         ll             ,, violation of Title 18, United      States Code, Sections E75(d) and     2.                                      I

  8      ll roprBrrunB              ar.lecaroN:               (18   u.s,c. $ 9El(aXlxc)   and 28 U.s.c" $   2a6l(c))                       |

 9                      ,t         The allegations contained in this Indictment are re-alleged and incorporated by reference
         ll                                                                                                                                I
l0 ll for ttre purpose of alleging                 forfeiture pursuant to Title 18, United States Code, Section 981(aXl)(C)    and         I

ll                    za, United States Code, Section        2ail@).
         llri,r.                                                                                                                       I
t2       ll             I   L      Upon conviction for any of the offenses set forth in this Indictmen! the       defendant,           I



l3                                                         *rHoNY        FRANCT'     FAULK,
t4
   ll                 forfcit to the United States, pursuant to Title 18, United States Code, Section 981(aXlXC)            and
                                                                                                                                       I


         llsnall                                                                                                                       I
l5 fitte              ZS, United States Code, Section 2461(c),         all property, real or personal, constituting,   or derived
         ff                                                                                                                            I
l6 ll from            proceeds the defendant obtained directly and indirectly, asthe result ofthose violations,           including    I


t7                *t    limited to the     following:
         llt*                                                                                                          Property");
                                                                                                                                       I
l8                                          1405 Farmview Court, Latrobe, Pennsylvania 15650 (the "Latrobe
         ll                        ".                                                                                                  I
l9                                 t.       All   firnds maintained at JP Morgan Chase Bank in account number xx4286,         held
         ll                                                                                                                            I
20             in tne name Anthony Francis Faulk (hereinafter, "the JP Morgan Account               #1");
         lf                                                                                                                            I

2l                                          All   tunds maintained at JP Morgan Chase Bank in account number xx4287,          held
         ll                        ".                                                                                                  I
22             in the name Anthony Francis Faulk (hereinafter, "the JP Morgan Account               #2");
         ll                                                                                                                            I
23                                 a.       All   fi.rnds maintained at JP Morgan Chase Bank    in account number xx4703,     held
         ll                                                                                                                            I

24               the name Anthony Francis Faulk (hereinafter, "the JP Morgan Account                #3");
         llin                                                                                                                          I

25
         ll                                 All   funds maintained at Dollar Bank in Savings account number xxl617, held       in
                                   ".                                                                                                  I


26       lltfr. nurn" Anthony Francis Faulk (hereinafter, "Doilar Bank Savings                Account");
         ilt                       f.       AllfundsmaintainedatDollarBankinCheckingaccountnumberxxl6lT,heldin
                                                                                                                                       I



27       ll                                                                                                                            I




         ll,*,,.,,.*,1
28 ll          ,n. nu*. Anthony          Francis Faulk (hereinafter, "Dollar Bank Checking      Account");                             I
       Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 15 of 19




                Case 3:19-cr-pe876-CRB Document                1   Filed   L2l1/49     Page 7 of 9




 I                  g.        All   fimds maintained at BB&T Bank in account number xx9zl42, held in the name

 2   Anthony Francis Faulk (hereinafter, 'the BB&T Bank Account #1");

 3                  h.        All   flrnds maintained at BB&T Bank in account number xxl686, held in the name

 4   Aathony Francis Faulk (hereinafter, "the BB&T Bank Account #2");

 5                  i.        One 2019 Cadillac XTS,   VIN number 2G61N5531K9102929, obtained by

 6   Anthony Francis Faulk on or about Much22,2019 (hereinafter, "the Cadillac XTS');

 7                 j.         One 2019 Chevrolet Silverado K1500, VIN number 1GCRYCEF0KZ307438,

 8   obtained by Lisa Lynn Faulk on or about June 21, 2019 (hereinafter, "the Chevrolet Silverado');

 9                  k.        One 2018 Nissan Rouge,      VIN number 5NIAT2MV3JC72l857, obtained by

10   Anthony Francis Faulk for Lisa Lynn Faulk as a gift on or about July 1 8, 2018 (hereinafter, "the Nissan

11   Rouge");

12                  l.        One 2018 Ferrari 488 Spider Convertible,      VIN number ZFF80AMA9I0230I65,

13   obtained by Anthony Francis Faulk on or about June 13, 2019 (hereinafter, "the Fenari Spidel');

14                  m,        Vincent Diamond Tennis Necklace (20-Point) 18K / VS+; Gold Color: White

l5 Gold;   Chain length: 24 Inches obtained by Anthony Francis Faulk on or about March 3, 2018

16   (hereinafter, "the 2O-Point Tennis Necklace");

t7                 n.         Custom Sized 18K White Gold 4O-Pointer Harvey Cross VS+ Custom Bale Fitted

l8   for 20-Pointer Vincent obtained by Anthony Francis Faulk on or about March 3, 2018 (hereinafter, "the

19   Cross pendant');

20                 o.         Custom Rolex Day Date President / Full VS+ Bustdown w/ Boss Bezel obtained

2t   by Anthony Francis Faulk on or about April 4,2018 @ereinafteq "the Rolex watch");

22                 p.         Vincent Diamond Tennis Necklace (1O-Point)        -   t4K / VS+ Gold Color: Yellow

23   Gold, Chain Length: 24 Inches, Enzo Diamond Bracelet          -   l4K / VS obtained by Anthony Francis Faulk
24   on or about May     4,2017 (hereinafter, "the l0-Point Tennis Necklace");

25                 q.         Enzo Diamond Bracelet   -     14K / VS+ Gold Color: Yellow Gold Length: 6Inches

26   obtained by Anthony Francis Faulk on or about May 4, 2017 (hereinafter "Diamond bracelet");

27

28


     INDICTMENT                                         5
       Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 16 of 19




                Case 3:19-cr-pQ876-CRB Document               1   Filed 12l1Pl+9 Page B of 9




 I                   r.      Solitaire Diamond Stud Earrings      (l   Carat Total)   -   14K / VS+ Gold Color: Rose

 2   Gold obtained by Anthony Francis Faulk on or about July 13,2017 (hereinafter "Stud Earrings");

 3                   s.      Micro Dax Diamond Cluster Earrings          -   l4K I VS+ Gold Color:    Rose Gold

 4   obtained by Anthony Francis Faulk on or about July 13, 2017 (hereinafter "Cluster Earrings");

 5                   t.      Micro Heart Necklace   -   18K / VS+ Gold Color: Rose Gold, Chain Lenglh: I 8

 6   Inch custom engraving: Happy 2lst Amna obtained by Anthony Francis Faulk on or about July 13,7017

 7   (hereinafter "Heart Necklace");

 8                   u.     Royatty rights to the following songs purchased through the Royalty Exchange:

 9                          l. Back On The Grind
                            2. Betta Knock
l0                          3. Big Dawg
ll                          4- Burglar Bars
                            5. Extra
t2                          6. From the First Time
                            7. Get Hyphy
l3                          8. Get It
                            9. IDoIt
l4                          10. Poppin'Tags
                            I l. Pull Up
15
                            12. Que Tu Sabes D'eso
l6                          13. Residents of Jupiter
                            14. So We Can Live
t7                          15. Tonight
                            16. Up InMy Room
l8                          17. Weight Droppin
l9                          I8, What U Want
                            19. Silhouette; and
20                          20. Spread Love.
2t           12.    Ifany ofthe property described above, as a result ofany act or omission ofthe defendant:
22                  a.      cannot be located upon exercise ofdue diligence;

23                  b.      has been transferred or sold to, or deposited with, a third party;

24                  c.      has been placed beyond      thejurisdiction ofthe court;
2s                  d.      has been substantially diminished in value; or

26                  e.      has been commingled with other property which cannot be divided without

27                          difficulty,
28   the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 2l ,


     INDICTMENT                                          6
     Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 17 of 19




               Case 3:19-cr-9q676-CRB Document             1   Filed L2fl9+19 Page 9 of 9




 1   United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

 2          AlI pursuanr to Title   18, United States Code, Section   981(aXlXC), Title 28, United States Code,

 3   Section 2461(c), and Fcderal Rule of Criminal Procedure 32.2.

 4

 5   DATED:                                                       A TRUE BILL.

 6

 7               t>/t*/t1
 8


 9   DAVID L. ANDERSON
     United States Attorney
10

11


12
     ROBERT S.
     Assistant United States Attorney
13

l4
l5
l6
t7

l8

19

20

21

22

23

24

25

26

27

28



     INDICl'MEN'I'                                     7
Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 18 of 19




                                     E,XHIBIT B
Case 3:19-cr-00676-WHO Document 9 Filed 12/18/19 Page 19 of 19




Legal Description:

All that certain toact or parcel of land situate in the Township of Unity, County of Weshnoreland
and Commonwealth of Pennsylvania, being known and designated as Lot No. 233 in the East
High Acres II, Phase tr Plan of Subdivision, as recorded in the Office of the Recorder of Deeds
of the County of Westmoreland and Commonwealth of Pennsylvania at InstrumentNumber
2003040t0025122.

Under and subject to a 30 foot building line set back from Farmview Court.

Under and subject to a portion of a 30 foot wide storm and sanitary sewer and access easement
set in from and parallel to the common lot line with Lot No. 232   in saidPlar,.



 frPrl:61-oB't{-0-o/g
